Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE10343199A1 to Mayser in view of KR1020170068059 to Kim et al. (hereinafter, Kim).
Regarding claim 1, Mayser discloses a vehicle driving assist apparatus comprising: surrounding sensors which detect situations surrounding an own vehicle as vehicle surrounding situations; and driving assist systems which assist a driving operation of a driver, based on the vehicle surrounding situations detected by the surrounding sensors {driver assistance system comprises at least one sensor (surrounding sensors) with an assigned evaluation unit for determining traffic-relevant information (detect situations surrounding an own vehicle as vehicle surrounding situations)(paragraph [0003]); method for displaying information from a driver assistance system in a motor vehicle, the driver assistance system in the activated state depending on available sensor signals (based on the vehicle surrounding situations detected by the surrounding sensors)(paragraph [0001])}. 
Kim discloses that the vehicle driving assist apparatus comprises at least one electronic control unit configured to determine whether the surrounding sensors malfunction; when the at least one electronic control unit determines that at least one of the surrounding sensors malfunctions {the fault diagnostics of the ADAS (Advanced Driver Assistance Systems) sensor are performed by using measurement data of the sensors (page 10, lines 31-34 of the English translation); fig. 1 shows the block diagram of the apparatus (at least one electronic control unit) for the fault diagnostics of the (at least one of the surrounding sensors) sensor (determine whether the surrounding sensors malfunction) for the operator auxiliary system (vehicle driving assist apparatus)(page 10, lines 42-44); the measuring unit (110) includes radar (Radio Detecting And Ranging, RADAR) sensor (113), the lidar (Light Detection And Ranging, LiDAR) 
Mayser further discloses that the vehicle driving assist apparatus determine (i) operable driving assist systems corresponding to the driving assist systems which can provide the driver with driving assist in a situation that at least one of the surrounding sensors malfunctions and (ii) inoperable driving assist systems corresponding to the driving assist systems which cannot provide the driver with the driving assist in a situation that at least one of the surrounding sensors malfunctions {the driver assistance system in the activated state depending on available sensor signals between the functional status "ready" (operable), in which an assigned control function can be carried out, and the functional status "not ready" (inoperable), in which the relevant Control function cannot be carried out, changes, and the respective function status is displayed to a driver (paragraph [0001]); driver assistance system comprises at least one sensor [at least one of the surrounding sensors] and can be a lane assistance system, a distance assistance system, etc. (a drive assistance system may operate or not operate in a situation that at least one of the surrounding sensors malfunctions)(paragraph [0003]), the driver assistance system is ready for operation when sufficient sensor signals are detected by the assigned sensors so that the relevant control function can be carried out. If no or insufficient sensor information is available [at least one of the surrounding sensors malfunctions] in order to be able to safely carry out the control function, the driver assistance system then changes to the functional state "not ready for operation", which should be clearly indicated to the driver (paragraph [0004])}. 

when the at least one electronic control unit determines that at least one of the surrounding sensors malfunctions, cause a display device to display a display indicating that at least one of the surrounding sensors malfunctions {the output unit (130) outputs visual information informing the failure state of the sensor in the sensor failure (page 12, lines 19-25 of the English translation)}. 
Mayser further discloses a display indicating a list of the operable driving assist systems and the inoperable driving assist systems in a manner that the driver can realize which driving assist systems are operable and which driving assist systems are inoperable {the functional status "ready “and the functional status "not ready" are displayed to a driver via display device. (paragraph [0001])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor fault diagnostics feature of Kim with the described invention of Mayser in order to display malfunction status of both sensors and driving assist systems.
Regarding claim 2, which depends from in claim 1, Mayser further discloses that the at least one electronic control unit is further configured to display the driving assist systems in a manner that the operable driving assist systems are displayed in one group, and the inoperable driving assist systems are displayed in another group {separating operable systems and inoperable systems in a display is in the knowledge generally available to one of ordinary skill in the art (paragraph [0001])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate operable and inoperable status display in the 
Regarding claim 3, which depends from claim 1, Kim further discloses that the surrounding sensors include (i) a camera sensor which detects the situation ahead of the own vehicle as the vehicle surrounding situation and (ii) a radar sensor which detects the situation ahead of the own vehicle as the vehicle surrounding situation; and the at least one electronic control unit is further configured to display that one of the camera sensor and the radar sensor malfunctions, using a name collectively expressing both of the camera sensor and the radar sensor even when the at least one electronic control unit determines that one of the camera sensor and the radar sensor malfunctions {the measuring unit (110) includes the radar, (113), the camera (115) etc. (it is in the knowledge generally available to one of ordinary skill in the art that using a name collectively expressing both of the camera sensor and the radar sensor even when the at least one electronic control unit determines that one of the camera sensor and the radar sensor malfunctions in displaying malfunction of sensors)(page 11, lines 3-9, page 12, lines 19-25 of the English specification)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display malfunctions of the radar and the camera using a name collectively expressing both sensors with the invention described by Mayser in view of Kim in order to simplify notice of problem in the surrounding sensors for the driver’s clear and non-confusing recognition. 
Regarding claim 4, Kim discloses a vehicle driving assist apparatus, comprising: a first surrounding sensor which detects a first vehicle surrounding situation corresponding to a situation surrounding an own vehicle to which the vehicle driving assist apparatus is applied; a second surrounding sensor which detects a second vehicle surrounding situation corresponding to the situation surrounding the own vehicle; and at least one electronic control unit which executes (i) a first driving assist system for assisting a driving operation of a driver of the own vehicle, using the first vehicle surrounding situation and the second vehicle surrounding situation and (ii) a second driving assist system for assisting the driving operation, using the first vehicle surrounding situation without using the second vehicle surrounding situation, wherein the at least one electronic control unit is configured to: determine whether the first surrounding sensor malfunctions and whether the second surrounding sensor malfunctions; and cause a display device of the own vehicle to display that (i) at least one of the first and second surrounding sensors malfunctions {the measuring unit (110) includes the radar (a first surrounding sensor), (113), the camera (115) (a second surrounding sensor)(page 11, lines 3-9);  the operator auxiliary system obtains through the sensor the assistant control including the acceleration (a first driving assist system), deceleration (a second driving assist system) (page 7, lines 13-21, page 10, lines 31-34, 42-44, page 12, lines 19-25 of the English translation) / the assistant control may use data from both of radar or camera or radar or camera only: it is to the operator recognize clearly the driving environment and this kind of systems fit to the driving condition and do the secondary and it is the sensor which is various with radar, the lidar, camera, the ultra sonic sensor etc mounted and the role like the eye of the operator is performed (page 7, lines 7-12)}. 
Mayser discloses that (ii) the first driving assist system is inoperable, and (iii) the second driving assist system is operable when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {it naturally flows out from the teachings of Mayser in view of Kim that the first driving assist system is inoperable, and the second driving assist system is operable when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions, for example, the acceleration assistant control may be operable only with both radar and camera functioning, and the deceleration assistant control may be operable with radar only functioning, (Mayser, paragraphs [0001], [0003], [0004]; Kim, page 7, lines 7-12, page 10, lines 31-34, 42-44, page 11, lines 3-9)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selective operability of driving assist system due to partial malfunction of sensors of Mayser with the described invention of Kim in order to confirm operability of some drive assist systems under partial malfunction of sensors, to the driver.
Regarding claim 5, which depends from claim 4, Kim further discloses that the at least one electronic control unit is further configured to: execute a third driving assist system for assisting the driving operation of the driver, using at least one of the first vehicle surrounding situation and the second vehicle surrounding situation {the operator auxiliary system obtains through the sensor the assistant control including the steering (a third driving assist system) (it is implied that the assistant steering control may use data from at least one of radar or camera)(page 7, lines 13-21 of the English translation)}.  Mayser discloses that the electronic control unit causes the display device to display operable driving assist systems of the first to third driving assist systems in one group and inoperable driving assist systems of the first to third driving assist systems in another group when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {separating status of systems by group in a display is in the knowledge generally available to one of ordinary skill in the art (paragraph [0001])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third driving assist system of Kim and the grouping display of Mayser with the described invention of Mayser in view of Kim in order to facilitate driver’s recognition of operable and inoperable driving assist systems.
Regarding claim 6, which depends from claim 4, Kim further teaches that the first surrounding sensor detects the situation surrounding the own vehicle within a predetermined range as the first vehicle surrounding situation; the second surrounding sensor detects the situation surrounding the own vehicle within the predetermined range as the second vehicle surrounding situation; and the at least one electronic control unit is further configured to cause the display device to display that at least one of the first and second surrounding sensors malfunctions, using a name collectively expressing both of the first and second surrounding sensors when the at least one electronic control unit determines that the first surrounding sensor does not malfunction, and the second surrounding sensor malfunctions {collectively expressing both only one malfunctions is in the knowledge generally available to one of ordinary skill in the art, (page 10, lines 31-34, 42-44, page 11, lines 3-9, page 12, lines 19-25 of the English translation)}. 

Regarding claim 7, which depends from claim 6, Kim further teaches that the first surrounding sensor detects the situation ahead of the own vehicle as the first vehicle surrounding situation; and the second surrounding sensor detects the situation ahead of the own vehicle as the second vehicle surrounding situation {page 11, lines 3-9}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Kim with the described invention of Mayser in view of Kim in order to provide data from double surrounding sensors regarding the vehicle surrounding situation.
Regarding claim 8, which depends from claim 7, Kim further teaches that the first surrounding sensor is a camera sensor, and the second surrounding sensor is a radar sensor {page 11, lines 3-9}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera and the radar of Kim with the described invention of Mayser in view of Kim in order to implement the surrounding sensors with a camera and a radar. 
Regarding claim 9, which depends from claim 4, Kim further teaches that the vehicle driving assist apparatus further comprises a setting operation device operated by the driver to operate the first and second driving assist systems, respectively {the operator auxiliary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cruise control of Kim with the described invention of Mayser in view of Kim in order to incorporate a driver settable vehicle assist device, which utilize other vehicle assist devices. 
Regarding claim 10, which depends from 4, Kim further teaches that the first driving assist system automatically controls at least one of an acceleration, a deceleration and a steering of the own vehicle; and the second driving assist system automatically controls at least one of the acceleration, the deceleration and the steering of the own vehicle {page 7, lines 13-21 of the English specification}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two of the assistant controls of Kim with the described invention of Mayser in view of Kim in order to assist essential navigation functions of a vehicle. 

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Mayser’s elements 4, 12, 13, 14, 15 do not teach elements of claims 1 or 4, those elements were not directly recited in the office action.  103 rejections were written based on relevant disclosure of Mayser and Kim. In response to argument that inherency support is not sufficient, reasoning is supplemented to explain that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        





/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661